Tom Glaze, Justice, concurring. In concurring, I write only to mention my understanding of the concern this court expressed in Sanders v. State, 326 Ark. 415, 932 S.W.2d 315 (1996). There, the court stated that, under the court’s current interpretations of the juvenile code, prosecuting attorneys could file a serious charge against a juvenile in circuit court and do nothing more. (Emphasis added.) That concern involved cases like Walker v. State, 304 Ark. 393, 803 S.W.2d 502 (1991), where the court held that, in a motion-to-transfer hearing, the criminal information alone was sufficient evidence to determine the seriousness of the juvenile’s offense and the violence employed when denying a transfer. Walker was a 4-3 decision, and since that holding, this court in Sanders has indicated the Walker case should be revisited; also since Walker znd Sanders, see Humphrey v. State, 325 Ark. 753, 940 S.W.2d 800 (1997), and Justices Brown’s and Imber’s concurring opinion in McClure v. State, 328 Ark. 35, 942 S.W.2d 243 (1997), reflecting their shared view that the Arkansas Rules of Evidence should be applicable to juvenile-transfer hearings. While certainly I, too, think the time is ripe for revisiting the Walker decision, the present case is not the one to review the criminal information, as evidence, issue. Here the record, aside from the criminal information, contains more than sufficient evidence to deny Brown’s request for transfer. A hearing was conducted where Brown conceded he was well over eighteen years old — a factor which prevents his being committed to a youth services center, making his chance for rehabilitation within the Division of Youth Services nonexistent. In addition, Officer Derrick Wallace testified without objection to facts showing that Brown, by using a pit bull, committed aggravated assault and forcible robbery when taking a victim’s jacket. In sum, the evidence clearly supported the denial of Brown’s transfer motion. For that reason alone, I join in the majority court’s opinion.